DETAILED ACTION
This is in response to the application filed on October 8, 2019.  A preliminary amendment to Claims 1 – 21 was made to conform to U.S. patent prosecution policies.  Claims 1 – 21, of which Claims 1, 9, and 14 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2019 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 6 and 8 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2018/0020442 (hereinafter “Nair”).
1.	Regarding Claim 1, Nair discloses a method of communicating between an Internet of Things device and a remote computer system [Fig. 2 and 5], the method comprising:
transmitting via a close range communication circuit an upload data message for the remote computer system from the Internet of Things device to a mobile communication device [Fig. 5; Para. 0067, 0076; RRC connection Req complete message], within the close range of the Internet of Things device for forwarding to the remote computer system via a mobile radio communication network [Fig. 5; Para. 0067, 0077; relay UE performs relay functions between a remote UE and the eNB], the upload data message including a unique identifier of the Internet of Things device [Fig. 5; Para. 0076; contains IMSI to associate with CRNTI-R for the remote device];
receiving in the remote computer system the upload data message from the Internet of Things device, as forwarded by the mobile communication device via the mobile radio communication network [Fig. 5; Para. 0077];
storing in the remote computer system an address of the mobile communication device, as a communication relay address, linked to the unique identifier of the Internet of Things device [Para. 0073, 0075, 0084; relay device maintains a separate connection with the network node identified by CRNTI-R associated with remote device];
transmitting via the mobile radio communication network a download data message for the Internet of Things device from the remote computer system to the 
receiving in the Internet of Things device the download data message from the remote computer system, as forwarded by the mobile communication device via the close range communication circuit [Para. 0085].
2.	Regarding Claim 2, Nair discloses the limitations of Claim 1 above.  Nair further discloses of:
generating in the Internet of Things device a verification message by encrypting the unique identifier stored securely in the Internet of Things device, using a cryptographic key stored securely in the Internet of Things device, and including the verification message in the upload data message [Para. 0069]; and
verifying the unique identifier by the remote computer system decrypting the verification message included in the upload data message, using a cryptographic key stored securely in the remote computer system [Para. 0069].
3. 	Regarding Claim 3, Nair discloses the limitations of Claim 1 above.  Nair further discloses of:
receiving in the Internet of Things device a secured data package from the mobile communication device via the close range communication circuit [Fig. 5; Para. 0069, 0084-86];
decrypting in the Internet of Things device the secured data package, using a cryptographic key stored securely in the Internet of Things device [Para. 0069];
extracting in the Internet of Things device a replacement cryptographic key from the secured data package decrypted [Para. 0086]; and

4.	Regarding Claim 4, Nair discloses the limitations of Claim 3 above.  Nair further discloses of:
extracting in the Internet of Things device from the secured data package an identifier of a back-end system associated with the remote computer system [Para. 0086-87]; and
storing the identifier of the back-end system in the Internet of Things device for inclusion in the upload data message for the remote computer system [Para. 0086-87].
5. 	Regarding Claim 5, Nair discloses the limitations of Claim 1 above.  Nair further discloses of:
receiving in the remote computer system, with the upload data message from the Internet of Things device, customization information included by the mobile communication device [Para. 0077; CRNTI-R],
storing in the remote computer system the customization information linked to the unique identifier of the Internet of Things device [Para. 0075, 0078; CRNTI-R associated with remote device utilized by network node to map the relay device to remote device];
transmitting the customization information with the download data message from the remote computer system to the communication relay address linked to the unique identifier of the Internet of Things device, for forwarding to the Internet of Things device [Para. 0084]; and

6.	Regarding Claim 6, Nair discloses the limitations of Claim 1 above.  Nair further discloses that the download data message includes a version indicator [Para. 0084; RANDi and/or AUTHi]; 
the method further comprising discarding in the Internet of Things device the download data message from the remote computer system, as forwarded by the mobile communication device, if the version indicator included in the download data message is outdated when compared to version indicators stored in the Internet of Things device from previously received download data message from the remote computer system, as forwarded previously by the mobile communication device [Para. 0087; AUTN event must be successful to send User Authentication Response].
7.	Regarding Claim 8, Nair discloses the limitations of Claim 1 above.  Nair further discloses of:
forwarding, by the remote computer system in the download data message, an instruction from a back-end system for the Internet of Things device to the communication relay address linked to the unique identifier of the Internet of Things device [Fig. 5; Para. 0083-84; authentication request from the MME forwarded by the network node using the CRNTI-R for the remote device]; and
extracting, by the Internet of Things device, the instruction from the download data message, as forwarded by the mobile communication device [Fig. 5; Para. 0085-ASME]; and
executing the instruction in the Internet of Things device, wherein the instruction comprising at least one of: a reset instruction, a firmware update instruction, or an access rights update instruction [Fig. 5; Para. 0085-86; remote device extracting received parameters to generate the AUTN, IK, CK, RAS, and KASME (access rights update instruction)].
8.	Regarding Claim 9, Nair discloses of a computer system for communicating with an Internet of Things device [Fig. 5, 9; Para. 0111], the computer system comprising:
a communication module configured to exchange data with a mobile communication device via a mobile radio communication network [Fig. 9; Para. 0068, 0111];
a processor [Fig. 9; Para. 0111] configured to:
extract from an upload data message from the Internet of Things device [Fig. 5; Para. 0067, 0076; forwarded RRC connection Req complete message], as received by the mobile communication device from the Internet of Things device via a close range communication circuit and forwarded by the mobile communication device via the mobile radio communication network to the computer system [Fig. 5; Para. 0067, relay UE performs relay functions between a remote UE and the eNB], a unique identifier of the Internet of Things device [Fig. 5; Para. 0076; contains IMSI to associate with CRNTI-R for the remote device],

transmit via the mobile radio communication network a download data message for the Internet of Things device to the communication relay address linked to the unique identifier of the Internet of Things device, for forwarding by the mobile communication device via the close range communication circuit to the Internet of Things device [Fig. 5; Para. 0084-85].
9.	Regarding Claim 10, Nair discloses the limitations of Claim 9 above.  Nair further discloses that the processor is further configured to:
extract from the upload data message a verification message, generated in the Internet of Things device by encrypting the unique identifier using a cryptographic key [Para. 0069]; and 
verify the unique identifier by decrypting the verification message included in the upload data message, using a cryptographic key stored securely in the remote computer system [Para. 0069].
10.	Regarding Claim 11, Nair discloses the limitations of Claim 9 above.  Nair further discloses that the processor is further configured to:
receive, with the upload data message from the Internet of Things device, customization information included by the mobile communication device [Para. 0077; CRNTI-R];

transmit the customization information with the download data message to the communication relay address linked to the unique identifier of the Internet of Things device, for forwarding to the Internet of Things device [Para. 0084].
11.	Regarding Claim 12, Nair discloses the limitations of Claim 9 above.  Nair further discloses that the processor is further configured to:
extract from the upload data message an identifier of a back-end system, included in the Internet of Things device [Para. 0078; forwarding the attach request message from the remote device]; and
forward at least a part of the upload data message to a computer system defined by the identifier of the back-end system, the part including the unique identifier of the Internet of Things device [Para. 0078; forwarding the attach request message from the remote device].
12.	Regarding Claim 13, Nair discloses the limitations of Claim 9 above.  Nair further discloses that the processor is further configured to:
receive from a back-end system an instruction for the Internet of Things [Fig. 5; Para. 0083-84; authentication request from the MME forwarded by the network node using the CRNTI-R for the remote device], and
forward the instruction from the back-end system in the download data message to the communication relay address linked to the unique identifier of the Internet 
wherein the instruction  comprises at least one of: a reset instruction, a firmware update instruction, or an access rights update instruction [Fig. 5; Para. 0085-86; remote device extracting received parameters to generate the AUTN, IK, CK, RAS, and KASME (access rights update instruction)].
13.	Regarding Claim 14, Nair discloses an Internet of Things device [Fig. 5, 8; Para. 0110], comprising:
an electronic communication circuit for close range communication [Fig. 8; Para. 0068, 0110];
a processor connected to the electronic communication circuit [Fig. 8; Para. 0110]; and
a data store having stored therein securely a unique identifier of the Internet of Things device [Fig. 8; Para. 0076, 0110],
wherein the processor is configured to:
transmit via the electronic communication circuit to a mobile communication device, within the close range of the Internet of Things device, an upload data message for a remote computer system [Fig. 5; Para. 0076], for forwarding by the mobile communication device via a mobile radio communication network to the remote computer system [Fig. 5; Para. 0077], and
receive via the close range communication circuit a download data message from the remote computer system, as received by the mobile 
14.	Regarding Claim 15, Nair discloses the limitations of Claim 14 above.  Nair further discloses that the processor is further configured to generate in the Internet of Things device a verification message by encrypting the unique identifier, using a cryptographic key stored securely in the Internet of Things device [Para. 0069], and including the verification message in the upload data message, for verification of the unique identifier by the remote computer system [Para. 0069].
15.	Regarding Claim 16, Nair discloses the limitations of Claim 14 above.  Nair further discloses that the processor is further configured to: 
receive in the Internet of Things device a secured data package from the mobile communication device via the electronic communication circuit [Fig. 5; Para. 0069, 0084-86],
decrypt in the Internet of Things device the secured data package, using the cryptographic key stored securely in the Internet of Things device [Para. 0069],
extract in the Internet of Things device a replacement cryptographic key from the secured data package decrypted [Para. 0086], and 
replace the cryptographic key stored securely in the Internet of Things device with the replacement cryptographic key [Para. 0086].
16.	Regarding Claim 17, Nair discloses the limitations of Claim 16 above.  Nair further discloses that the processor is further configured to: 

store the identifier of the back-end system in the Internet of Things device, for inclusion in upload data message for the remote computer system [Para. 0086-87].
17.	Regarding Claim 18, Nair discloses the limitations of Claim 14 above.  Nair further discloses that the processor is further configured to: 
extract from the download data message customization information included by the remote computer system [Para. 0086-87], and
store in the Internet of Things device the customization information received with the download data message from the remote computer system, as forwarded by the mobile communication device [Para. 0086-87].
18.	Regarding Claim 19, Nair discloses the limitations of Claim 14 above.  Nair further discloses that the processor is further configured to:
extract from the download data message a version indicator, included by the remote computer system [Para. 0084; RANDi and/or AUTHi]; and
discard in the Internet of Things device the download data message from the remote computer system, as forwarded by the mobile communication device, if the version indicator included in the download data message is outdated when compared to version indicators stored in the Internet of Things device, from previously received download data message from the remote computer system, as forwarded previously by the mobile communication device [Para. 0087; AUTN event must be successful to send User Authentication Response].
Claim 21, Nair discloses the limitations of Claim 14 above.  Nair further discloses that the processor is further configured to:
extract from the download data message, as forwarded by the mobile communication device, an instruction from a back-end system for the Internet of Things device, included by the remote computer system [Fig. 5; Para. 0083-86;; authentication request from the MME forwarded by the network node using the CRNTI-R for the remote device; remote device extracting received parameters to generate the AUTN, IK, CK, RAS, and KASME], and 
execute the instruction in the Internet of Things device [Fig. 5; Para. 0085-86; remote device extracting received parameters to generate the AUTN, IK, CK, RAS, and KASME (access rights update instruction)],
wherein the instruction comprises at least one of: a reset instruction, a firmware update instruction, or an access rights update instruction [Fig. 5; Para. 0085-86; remote device extracting received parameters to generate the AUTN, IK, CK, RAS, and KASME (access rights update instruction)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nair, in view of PGPub. 2017/0169264 (hereinafter “Britt”).
Claims 7 and 20, Nair discloses the limitations of Claim 1 above.  Nair further discloses of encrypting, the download data message, using an encryption key [Para. 0069], and decrypting, by the Internet of Things device, the download data message from the remote computer system, as forwarded by the mobile communication device, using a cryptographic key stored securely in the Internet of Things device [Para. 0069].  Nair also discloses that the relay device can act as a hub for a plurality of remote devices to an external service [Para. 0075].
Nair, however, does not specifically discloses that the download data message includes executable code for the Internet of Things device where the method further comprises extracting the executable code from the download data message and installing and executing the executable code in the Internet of Things device.
	Britt discloses a system and method for providing data updates for an IoT device using an IoT hub to communication with an external service [Abstract].  Britt further discloses that when an update for an IoT device is available the hub downloads them and pushes them to the IoT devices to install the update [Para. 0061].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Britt with Nair since both systems utilize a hub/relay device to provide external access to IoT devices.  The motivation to do so is to enable the IoT service to provide updates to their products even when the IoT products do not have direct access with an external network, such as the Internet (obvious to one skilled in the art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub. 2018/0007140 – system and method for downloading a confiscation file via a relay device;
PGPub. 2017/0041316 – system and method for providing access to a requesting device where the IoT device uses the requesting device to communicate with the authorization device.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2492